*934OPINION.
Marquette :
The issues raised herein must be resolved in favor of the petitioner. The evidence establishes to our satisfaction that Benjamin Bloom was a partner in the firm of David Bloom & Co., and that the amount of $228,362.82 received by him upon the dissolution of the firm was his distributive share in the firm assets and not a gift from his uncles, Jonas Bloom and David Bloom, or either of them. It follows that the respondent erred in asserting against Jonas Bloom and David Bloom the taxes in controversy.

Judgment will be entered for the petitioner.